DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“a robot; and a control part configured to control operation of at least one of the two guide;
 members and operation of the robot, wherein: 
the robot includes: 
a base, 
a first robotic arm that includes one or more suction heads, is coupled to the base, and supplies the sheet-like food to a given position with the sheet-like food sucked and held by the one or more suction heads, and 
a second robotic arm that includes holding members, is coupled to the base, and supplies the food to a given position with the food held by the holding members, 

the control part controls operation of the second robotic arm such that the food is arranged on the sheet-like food and at a position between the two guide members by the second robotic arm, and 
the control part controls operation of at least one of the two guide members so that, in a state where the sheet-like food is placed on the two guide members and -2-Application No. 16/484,995 the food placed on the sheet-like food passes through between the two guide members, a part of the at least one of the two guide members moves an end of the sheet-like food toward the center of the food to wrap the end of the sheet-like food around the food.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a device configured to wrap sheet-like food around shaped food.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664